Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This communication is in response to the Amendment filed on 04/02/2021. After thorough search, prosecution history, applicant's remarks and in view of prior arts of the record, claims 1-9, 11, 13-15, and 87-93 are allowed.  Claims 10, 12, and 16-86 have been canceled.

               Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Analyze interactions between a user account and other user accounts to generate an attention score vector associated with the user account, wherein the attention score vector comprises a plurality of attention scores associated with the plurality of interactions, and wherein each attention score is associated with a user identifier corresponding to another user account.  For each attention score, generates a divergency score associated with the user account based at least on a difference tween a predicted short term attention score and an actual short term attention score, wherein the predicted short term attention score represents predicted interactions between the user account and the one more other accounts, and wherein the actual short term attention score represents actual interactions between user accounts.  Rank the plurality of attention scores based on the devergence score and provide an interface of the attention score vector or a ranked list of attention scores.  
	A first relevant prior art Bao (US 20200366739 A1) teaches that a user recognition confidence data includes an indicator of a verified user along with a confidence value corresponding to a user ID ([0076]).  If the audio component receives training data as an audio waveform, the audio component may determine features/vectors of the waveform(s) or otherwise convert the waveform into a data 
	A second relevant prior art Kapadia (US 20140372511 A1) teaches a concept of computing a confidence score indicating a relative likelihood of subsequent navigation to content associated with a network address based at least in part on monitored navigation performed by a computing device to one or more network addresses. Responsive to a determination that the confidence score meets a pre-render threshold for the subsequent navigation, the content associated with the network address is caused to be pre-fetched and pre-rendered by the computing device ([0004]). 
	A third relevant prior art Tauber (US 9098176 B1) teaches that identifying a set of items of digital content to be displayed to a user of a social networking service.  Determining that the close-ties score associated with the respective item exceeds a threshold close-ties score.  In response to determining that the close-ties score exceeds the threshold close-ties score, adding the respective item to a set of boost items.  Providing instructions for boosting a display of one or more items in the set of boost items in a page displayed to the user.  The close-ties score is determined as a sum of the various component scores including user-to-participant interaction score, wherein the user-to-participant interactions score is determined for each participant associated with the item, and the user-to-participants interactions score is determined based on the user-to-participant interactions scores.  The average user-to-candidate interaction score can be determined based on user-to-candidate interaction scores between the user and each member of the social circle.


The allowable subject matter is now reflected in applicant’s independent claim 1 and similarly in independent claims 87 and 93.  Dependent claims 2-9, 11, 13-14, and 88-92 dependent from allowed claims and therefore are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANH NGUYEN/               Examiner, Art Unit 2454